United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 13-2294
                          ___________________________

                                    James B. McCray

                          lllllllllllllllllllll Plaintiff - Appellant

                                              v.

Eric K. Shinseki, Secretary Department of Veterans Affairs Agency, in his official capacity

                         lllllllllllllllllllll Defendant - Appellee
                                        ____________

                       Appeal from United States District Court
                  for the Western District of Missouri - Kansas City
                                   ____________

                                Submitted: April 2, 2014
                                  Filed: April 7, 2014
                                     [Unpublished]
                                    ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

       James McCray appeals the district court’s1 adverse grant of summary judgment
in his employment action, in which he claimed that defendant terminated him in

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
retaliation for engaging in protected activity, in violation of Title VII. After careful
de novo review, see Olsen v. Capital Region Med. Ctr., 713 F.3d 1149, 1153 (8th Cir.
2013) (standard of review), we conclude that summary judgment was proper, because
defendant presented evidence of a legitimate, non-retaliatory reason for terminating
the employment of McCray, a probationary employee, and McCray failed to
demonstrate that a genuine issue of fact existed on whether the stated reason was a
pretext for illegal retaliation.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-